Title: From George Washington to James Randolph Reid, 6 November 1780
From: Washington, George
To: Reid, James Randolph


                        
                            Sir
                            Head Quarters Prekaness 6th Novemr 1780
                        
                        In consequence of your letter of the 3d I have written to Colo. Hazen and desired him to let me know how it
                            happens that his Return of the date of your Commission differs from that which you alledge to be the time at which you
                            were intitled to your Majority. I am, &c.
                        
                            
                        
                    